Exhibit 10.7

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into effective
as of March 1, 2012 (the “Effective Date”), by and between Waste Connections,
Inc., a Delaware corporation (the “Company”), and Matthew Black (the
“Employee”).

The Company desires to engage the services and employment of the Employee for
the period provided in this Agreement, and the Employee is willing to accept
employment by the Company for such period, on the terms and conditions set forth
below.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein, the Company and the Employee agree as follows:

1. Employment; Acceptance. The Company hereby employs the Employee and the
Employee hereby accepts employment by the Company on the terms and conditions
hereinafter set forth.

2. Duties and Powers. The Employee is hereby employed as Vice President and
Chief Tax Officer, and, during the Term, the Employee shall devote Employee’s
attention, energies and abilities in that capacity to the proper oversight and
operation of the Company’s business, to the exclusion of any other
occupation. As Vice President and Chief Tax Officer, the Employee shall report
to the Executive Vice President and Chief Financial Officer of the Company (the
“CFO”), shall be based at the Company’s corporate headquarters in Texas, and
shall be responsible for oversight of the Company’s corporate tax matters and
compliance. The Employee shall perform such other duties as the CFO, the Chief
Executive Officer of the Company or the Board of Directors (the “Board”) of the
Company may reasonably assign to the Employee from time to time. The Employee
shall devote such time and attention to Employee’s duties as are reasonably
necessary to the proper discharge of Employee’s responsibilities hereunder. The
Employee agrees to perform all duties consistent with: (a) policies established
from time to time by the Company; and (b) all applicable legal requirements.

3. Term. The employment of the Employee by the Company pursuant to this
Agreement shall commence on the Effective Date and continue until the third
anniversary thereof (the “Term”) or until terminated prior to such date when and
as provided in Sections 7 and 8. On each anniversary of the Effective Date, this
Agreement shall be extended automatically for an additional year, thus extending
the Term to three (3) years from each such date, unless either party shall have
given the other notice of termination hereof as provided herein.

4. Compensation.

4.1 Base Salary. Commencing on the Effective Date, during the Term, the Company
hereby agrees to pay to the Employee an annual base salary of One Hundred Eighty
Thousand Dollars ($180,000). When used herein, “Base Salary” shall refer to the
base salary described in the preceding sentence that is in effect at that time,
and as may be increased from time to time. Such Base Salary shall be payable in
accordance with the Company’s normal payroll practices, and such Base Salary is
subject to withholding and social security, unemployment and other taxes.
Increases in Base Salary shall be considered by the Board and/or the Chief
Executive Officer.

 

   EMPLOYMENT AGREEMENT: M. BLACK   



--------------------------------------------------------------------------------

4.2 Performance Bonus. For the calendar year commencing January 1, 2012, and for
each calendar year thereafter, the Employee shall be eligible to receive an
annual cash bonus (the “Bonus”) based on the Company’s attainment of reasonable
financial objectives to be determined annually by the Board, as well as
Employee’s achievement of agreed upon goals annually. The annual Bonus target
will equal Forty Percent (40%) of the applicable year’s beginning Base Salary
and will be payable if the Board determines, in its sole and exclusive
discretion, that that year’s financial objectives have been fully met. The Bonus
shall be paid in accordance with the Company’s bonus plan, as approved by the
Board, and, in any event, within two and a half (2  1/2) months after the end of
the fiscal year to which the bonus relates.

4.3 Equity Grants. Employee shall be entitled to participate in stock option
(“Option”), restricted stock (“Restricted Stock”), restricted stock units
(“RSUs”) and other equity incentive programs presently in effect or in effect
from time to time in the future on such terms and to such level of participation
as the Board or the Compensation Committee of the Board shall determine to be
appropriate, bearing in mind the Employee’s position and responsibilities.

Except as otherwise provided herein, the terms of any Options, Restricted Stock,
RSUs and other equity incentives shall be governed by the relevant plans under
which they are granted and described in detail in applicable agreements between
the Company and the Employee.

4.4 Other Benefits. The Employee shall be entitled to paid annual vacation time,
which shall accrue on the same basis as for other employees of the Company of
similar rank and in accordance with the Company’s generally established
policies, but which shall in no event be less than four (4) weeks for any twelve
(12) month period. The Employee also shall be entitled to participate, on the
same terms as other employees of the Company participate, in any medical, dental
or other health plan, pension plan, profit-sharing plan and life insurance plan
that the Company may adopt or maintain, any of which may be changed, terminated
or eliminated by the Company at any time in its exclusive discretion.

5. Confidentiality. During the Term of Employee’s employment, and at all times
thereafter, the Employee shall not, without the prior written consent of the
Company, divulge to any third party or use for Employee’s own benefit or the
benefit of any third party or for any purpose other than the exclusive benefit
of the Company, any confidential or proprietary business or technical
information revealed, obtained or developed in the course of Employee’s
employment with the Company and which is otherwise the property of the Company
or any of its affiliated corporations, including, but not limited to, trade
secrets, customer lists, formulae and processes of manufacture; provided,
however, that nothing herein contained shall restrict the Employee’s ability to
make such disclosures during the course of Employee’s employment as may be
necessary or appropriate to the effective and efficient discharge of Employee’s
duties to the Company.

 

   EMPLOYMENT AGREEMENT: M. BLACK    Page 2



--------------------------------------------------------------------------------

6. Property. Both during the Term of Employee’s employment and thereafter, the
Employee shall not remove from the Company’s offices or premises any Company
documents, records, notebooks, files, correspondence, reports, memoranda and
similar materials or property of any kind unless necessary in accordance with
the duties and responsibilities of Employee’s employment. In the event that any
such material or property is removed, it shall be returned to its proper file or
place of safekeeping as promptly as possible. The Employee shall not make,
retain, remove or distribute any copies, or divulge to any third person the
nature or contents of any of the foregoing or of any other oral or written
information to which Employee may have access, except as disclosure shall be
necessary in the performance of Employee’s assigned duties. On the termination
of Employee’s employment with the Company, the Employee shall leave with or
return to the Company all originals and copies of the foregoing then in
Employee’s possession or subject to Employee’s control, whether prepared by the
Employee or by others.

7. Termination.

7.1 For Cause. The Company, by action of the Board, may terminate this Agreement
and the Employee’s employment for Cause (as defined below) on delivery to the
Employee of a Notice of Termination (as defined in Section 9.1 below). On such
termination for Cause, the Employee shall be entitled only to the Employee’s
Base Salary through the date of such termination, and shall not be entitled to
any other compensation, including, without limitation, any severance
compensation. Without limitation of the foregoing, on termination pursuant to
this Section 7.1, the Employee shall forfeit: (a) Employee’s Bonus under
Section 4.2 for the year in which such termination occurs; and (b) all
outstanding but unvested Options and rights relating to capital stock of the
Company and all RSUs and shares of the Company’s Restricted Stock issued to the
Employee that as of the termination date are still unvested and subject to
restrictions on transfer.

7.2 Without Cause. The employment of the Employee may be terminated without
Cause at any time by the Company on delivery to the Employee of a written Notice
of Termination (as defined in Section 9.1). In the event of such a termination
without Cause pursuant to this Section 7.2 that constitutes Employee’s
Separation From Service (as defined in Section 9.3), then, subject to the
Employee’s execution and non-revocation of a general release of all claims
against the Company and its affiliates within sixty (60) days, or such shorter
period of time specified by the Company, following the Date of Termination (as
defined in Section 9.2), the Company shall, in lieu of any payments under
Section 4.1 and 4.2 for the remainder of the Term, pay to the Employee an amount
equal to the lesser of: (a) the Employee’s Base Salary for a period of one
(1) year from the Date of Termination, and (b) the Employee’s Base Salary for
the remainder of the Term (“Severance”). The Severance shall be paid in
accordance with the Company’s normal payroll practices and is subject to all
withholding requirements under applicable law, with the first such payment to be
paid on the sixtieth (60th) day following the Date of Termination inclusive of
any installments that would have been paid had such continuation payments
commenced on the Date of Termination. In addition, the Employee shall be
entitled to the pro-rated target Bonus available to the Employee under
Section 4.2 for the year in which the termination occurs, taking into account
the bonus categories and weighting under the Company’s bonus plan and the
Company’s and Employee’s achievement thereunder as of the Date of Termination.
Further, the Company will pay as incurred the Employee’s expenses, up to Fifteen
Thousand Dollars ($15,000), associated with career counseling and resume
development. The Company shall also pay to the Employee an amount equal to the
Company’s portion (but not the Employee’s portion) of the cost of medical,
dental and vision plan insurance for Employee,

 

   EMPLOYMENT AGREEMENT: M. BLACK    Page 3



--------------------------------------------------------------------------------

Employee’s spouse and Employee’s children at the rate in effect on the Date of
Termination for a period of one (1) year from the Date of Termination (the
“Health Insurance Benefit”). Notwithstanding the previous sentence, with regard
to such continuation coverage, if the Company determines in its sole discretion
that it cannot provide the foregoing benefit without potentially violating
applicable law or potentially incurring penalties, excise taxes and fees
pursuant to the Internal Revenue Code of 1986, as amended (the “Code”) and the
Department of Treasury regulations promulgated thereunder (including, without
limitation, Section 2716 of the Public Health Service Act), the Health Insurance
Benefit shall terminate and the Employee shall not be eligible to receive any
further benefits related to the Health Insurance Benefit other than as otherwise
required by applicable law. In addition, on termination of the Employee under
this Section 7.2, all of the Employee’s outstanding but unvested Options and
rights relating to capital stock of the Company shall immediately vest and
become exercisable, and all RSUs and shares of the Company’s Restricted Stock
issued to the Employee shall immediately vest and become unrestricted and freely
transferable. The exercisability of any such Options and rights shall be
extended to the earlier of (i) the expiration of the term of such Options and
rights or (ii) the first (1st) anniversary of the Date of Termination. The
Employee acknowledges that extending the exercisability of any incentive stock
options pursuant to this Section 7.2 or Sections 7.3 or 7.4 below, could cause
such option to lose its tax-qualified status if it is an incentive stock option
under the Code and agrees that the Company shall have no obligation to
compensate the Employee for any additional taxes he incurs as a result.

7.3 Termination on Disability. If during the Term the Employee should fail to
perform Employee’s duties hereunder on account of Disability, the Company shall
have the right, on written Notice of Termination delivered to the Employee, to
terminate the Employee’s employment under this Agreement. During the period that
the Employee shall have been incapacitated due to physical or mental illness,
the Employee shall continue to receive the full Base Salary provided for in
Section 4.1 hereof at the rate then in effect until the Date of Termination
pursuant to this Section 7.3. In the event of Employee’s termination for
Disability pursuant to this Section 7.3 that constitutes Employee’s Separation
from Service, then on the Date of Termination, the Company shall, in lieu of any
payments under Sections 4.1 and 4.2 for the remainder of the Term, pay to the
Employee the payments and other benefits applicable to termination without Cause
set forth in Section 7.2 hereof, other than those related to career counseling
and resume development. The Company shall also pay the Health Insurance Benefit.
Notwithstanding the previous sentence, with regard to such continuation
coverage, if the Company determines in its sole discretion that it cannot
provide the foregoing benefit without potentially violating applicable law or
potentially incurring penalties, excise taxes and fees pursuant to the Code and
the Department of Treasury regulations promulgated thereunder (including,
without limitation, Section 2716 of the Public Health Service Act), the Health
Insurance Benefit shall terminate and the Employee shall not be eligible to
receive any further benefits related to the Health Insurance Benefit other than
as otherwise required by applicable law. In addition, on such termination, all
of the Employee’s outstanding but unvested Options and rights relating to
capital stock of the Company shall immediately vest and become exercisable, and
all RSUs and shares of the Company’s Restricted Stock issued to the Employee
shall immediately vest and become unrestricted and freely transferable. The
exercisability of any such Options and rights shall be extended to the earlier
of (a) the expiration of the term of such Options or rights or (b) the first
(1st) anniversary of the Employee’s termination.

 

   EMPLOYMENT AGREEMENT: M. BLACK    Page 4



--------------------------------------------------------------------------------

7.4 Termination on Death. If the Employee shall die during the Term, the
employment of the Employee shall thereupon terminate. On the Date of Termination
pursuant to this Section 7.4, the Company shall pay, in lieu of any payments
under Sections 4.1 and 4.2 for the remainder of the Term, to the Employee’s
estate the payments and other benefits applicable to termination without Cause
set forth in Section 7.2 hereof, other than those related to career counseling,
resume development and the Health Insurance Benefit. In addition, on termination
of the Employee under this Section 7.4, all of the Employee’s outstanding but
unvested Options and rights relating to capital stock of the Company shall
immediately vest and become exercisable, and all RSUs and shares of the
Company’s Restricted Stock issued to the Employee shall immediately vest and
become unrestricted and freely transferable. The exercisability of any such
Options and rights shall be extended to the earlier of (a) the expiration of the
term of such Options or rights or (b) the first (1st) anniversary of the
Employee’s termination. The provisions of this Section 7.4 shall not affect the
entitlements of the Employee’s heirs, executors, administrators, legatees,
beneficiaries or assigns under any employee benefit plan, fund or program of the
Company.

7.5 No Limitation on Company’s Right to Terminate. Any other provision in this
Agreement to the contrary notwithstanding, the Company shall have the right, in
its absolute discretion, to terminate this Agreement and the Employee’s
employment hereunder at any time in accordance with the foregoing provisions of
this Section 7, it being the intent and purpose of the foregoing provisions of
this Section 7 only to set forth the consequences of termination with respect to
severance or other compensation payable to the Employee on termination in the
circumstances indicated.

8. Termination by Employee. The Employee may terminate his employment hereunder
on written Notice of Termination delivered to the Company setting forth the
effective Date of Termination. If the Employee terminates his employment
hereunder, he shall be entitled to receive, and the Company agrees to pay on the
effective Date of Termination specified in the Notice of Termination, his
current Base Salary under Section 4.1 hereof on a prorated basis to such Date of
Termination. On termination pursuant to this Section 8, the Employee shall
forfeit: (a) his Bonus under Section 4.2 for the year in which such termination
occurs; and (b) all outstanding but unvested Options and rights relating to
capital stock of the Company, and all RSUs and shares of the Company’s
Restricted Stock issued to the Employee that as of the termination date are
still unvested and subject to restrictions on transfer.

9. Provisions Applicable to Termination of Employment.

9.1 Notice of Termination. Any purported termination of Employee’s employment by
the Company pursuant to Section 7 shall be communicated by Notice of Termination
to the Employee as provided herein, and shall state the specific termination
provisions in this Agreement relied on and set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Employee’s employment (“Notice of Termination”). If the Employee terminates
under Section 8, he shall give the Company a Notice of Termination.

 

   EMPLOYMENT AGREEMENT: M. BLACK    Page 5



--------------------------------------------------------------------------------

9.2 Date of Termination. For all purposes, “Date of Termination” shall mean, for
Disability, thirty (30) days after Notice of Termination is given to the
Employee (provided the Employee has not returned to duty on a full-time basis
during such 30-day period), or, if the Employee’s employment is terminated by
the Company for any other reason or by the Employee, the date specified in the
Notice of Termination, which shall in no event be more than thirty (30) days
after the Notice of Termination is given.

9.3 Separation from Service. To the extent that any payments or benefits
constitutes non-exempt “nonqualified deferred compensation” for purposes of
Section 409A of the Code, “Separation from Service” shall mean Employee’s
“separation from service” with the Company within the meaning of Section 409A of
the Code and the regulations and other guidance promulgated thereunder.

9.4 Cause. For purposes of this Agreement, the term “Cause” shall mean:

(a) a material breach by the Employee of any of the terms of this Agreement that
is not immediately corrected following written notice of default specifying such
breach;

(b) conviction of a felony;

(c) a breach of any of the provisions of Section 11 below;

(d) repeated intoxification with alcohol or drugs while on Company premises
during its regular business hours to such a degree that, in the reasonable
judgment of the Chief Executive Officer or General Counsel of the Company, the
Employee is abusive or incapable of performing his duties and responsibilities
under this Agreement; and

(e) misappropriation of property belonging to the Company and/or any of its
affiliates.

9.5 Disability. For the purposes of this Agreement, “Disability” shall mean the
Employee’s failure to perform his duties hereunder on account of physical or
mental illness or other incapacity which the Board shall in good faith determine
renders the Employee incapable of performing his duties hereunder, and such
illness or other incapacity shall continue for a period of more than six
(6) consecutive months.

9.6 Benefits on Termination. On termination of this Agreement by the Company
pursuant to Section 7 or the Employee pursuant to Section 8, all profit-sharing,
deferred compensation and other retirement benefits payable to the Employee
under benefit plans in which the Employee then participated shall be paid to the
Employee in accordance with the provisions of the respective plans.

 

   EMPLOYMENT AGREEMENT: M. BLACK    Page 6



--------------------------------------------------------------------------------

9.7 Section 409A.

(a) To the extent applicable, this Agreement shall be interpreted and applied
consistent and in accordance with or exempt from Section 409A of the Code
(together with Department of Treasury regulations and other official guidance
issued thereunder, “Section 409A”)). Notwithstanding any provision of this
Agreement to the contrary, if the Company determines that any compensation or
benefits payable under this Agreement may not either be exempt from or compliant
with Section 409A, the Company may, with the Employee’s prior written consent,
adopt such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Company determines are necessary or appropriate to
(i) exempt the compensation and benefits payable under this Agreement from
Section 409A and/or preserve the intended tax treatment of such compensation and
benefits, or (ii) comply with the requirements of Section 409A; provided,
however, that this Section 9.7(a) does not create an obligation on the part of
the Company to adopt any such amendment, policy or procedure or take any such
other action. To the extent permitted under Section 409A, any separate payment
or benefit under this Agreement or otherwise shall not be deemed “nonqualified
deferred compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9)
or any other applicable exception or provision of Section 409A.

(b) Notwithstanding any provision to the contrary in the Agreement, to the
extent that any payment or benefits constitute non-exempt “nonqualified deferred
compensation” for purposes of Section 409A, if the Employee is deemed by the
Company at the time of the Employee’s Separation from Service to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i), to the extent delayed
commencement of any portion of the benefits to which the Employee is entitled
under this Agreement is required in order to avoid a prohibited distribution
under Section 409A(a)(2)(B)(i), such portion of the Employee’s benefits shall
not be provided to the Employee prior to the earlier of (A) the expiration of
the six (6)-month period measured from the date of Employee’s “separation from
service” with the Company (as such term is defined in the Treasury Regulations
issued under Section 409A) or (B) the date of the Employee’s death. Upon the
expiration of the applicable Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this Section 9.7 shall be paid in a lump sum to the
Employee, and any remaining payments due under this Agreement shall be paid as
otherwise provided herein.

(c) To the extent that any reimbursements payable pursuant to this Agreement are
subject to the provisions of Section 409A, any such reimbursements payable to
Employee pursuant to this Agreement shall be paid to Employee no later than
December 31 of the year following the year in which the expense was incurred,
the amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year, and Employee’s right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.

(d) For purposes of Section 409A (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii)), Employee’s right to receive
the installment payments under this Agreement shall be treated as a right to
receive a series of separate payments and, accordingly, each such installment
payment shall at all times be considered a separate and distinct payment.

 

   EMPLOYMENT AGREEMENT: M. BLACK    Page 7



--------------------------------------------------------------------------------

10. Change In Control.

10.1 Payments on Termination within Two Years Following Change in Control.
Subject to Section 9.7(b), if a Change in Control (as defined below) occurs
during the Term and the Employee’s employment with the Company is terminated
without Cause within two years after the effective date of the Change in
Control, then, in lieu of payments under Sections 4.1 and 4.2 for the remainder
of the Term and under Sections 7.2, 7.3 or 7.4, the Employee shall be entitled
to receive and the Company agrees to pay to the Employee Severance, as
determined under Section 7.2; provided, however, that such amount shall be
payable in a lump sum on or within 60 days following the Date of Termination,
subject to all withholding requirements under applicable law. In addition, the
Employee shall be entitled to the pro-rated target Bonus available to the
Employee under Section 4.2 for the year in which the termination occurs, taking
into account the bonus categories and weighting under the Company’s bonus plan
and the Company’s and Employee’s achievement thereunder as of the Date of
Termination. The Company shall also pay the Health Insurance Benefit.
Notwithstanding the previous sentence, with regard to such continuation
coverage, if the Company determines in its sole discretion that it cannot
provide the foregoing benefit without potentially violating applicable law or
potentially incurring penalties, excise taxes and fees pursuant to the Code and
the Department of Treasury regulations promulgated thereunder (including,
without limitation, Section 2716 of the Public Health Service Act), the Health
Insurance Benefit shall terminate and the Employee shall not be eligible to
receive any further benefits related to the Health Insurance Benefit other than
as otherwise required by applicable law.

10.2 Definitions. For the purposes of this Agreement, a Change in Control shall
be deemed to have occurred if: (a) there shall be consummated (i) any
reorganization, liquidation or consolidation of the Company, or any merger or
other business combination of the Company with any other corporation, other than
any such merger or other combination that would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least Fifty Percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such transaction, and (ii) any sale, lease,
exchange or other transfer (in one (1) transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company; or
(b) if any “person” (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), shall become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of Fifty Percent (50%) or more of the Company’s outstanding
voting securities (except that for purposes of this Section 10.2, “person” shall
not include any person (or any person that controls, is controlled by or is
under common control with such person) who as of the date of this Agreement owns
Ten Percent (10%) or more of the total voting power represented by the
outstanding voting securities of the Company, or a trustee or other fiduciary
holding securities under any employee benefit plan of the Company, or a
corporation that is owned directly or indirectly by the stockholders of the
Company in substantially the same percentage as their ownership of the Company);
or (c) during any twelve (12) month period, individuals who, at the beginning of
such period, constituted the entire Board, together with any new director(s)
whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of a least one-half ( 1/2) of the directors
then still in office who either were directors at the beginning of the twelve
(12) month period or whose election or nomination for election was previously so
approved, shall cease for any reason to constitute at least one-half ( 1/2) of
the membership of the Board.

The term “Parent” means a corporation, partnership, trust, limited liability
company or other entity that is the ultimate “beneficial owner” (as defined
above) of Fifty Percent (50%) or more of the Company’s outstanding voting
securities.

 

   EMPLOYMENT AGREEMENT: M. BLACK    Page 8



--------------------------------------------------------------------------------

No payments or benefits deemed non-qualified deferred compensation subject to
Section 409A shall be payable upon a Change in Control pursuant to this
Agreement unless such Change in Control constitutes a “change in control event”
with respect to the Company within the meaning of Section 409A.

11. Non-Competition and Non-Solicitation.

11.1 The Employee acknowledges that in the Employee’s position of Vice President
and Chief Tax Officer, the Employee occupies a position of trust and confidence.
The Employee understands that the following restrictions may limit the
Employee’s ability to earn a livelihood in a business which, directly or
indirectly, compete with the Company. However, the Employee agrees that the
Employee will receive sufficient consideration and other benefits as an Employee
of the Company to clearly justify such restrictions which, in any event, given
the Employee’s skills and ability will not prevent the Employee from earning a
living. The Employee acknowledges that all restrictions contained in this
Section 11 are reasonable and valid as to time, geographical area, and scope of
activity to be restrained for the adequate protection of the legitimate business
interests and goodwill of the Corporation and are no broader than is necessary
to protect such interests and goodwill. In consideration of the provisions
hereof, for the Restricted Period (as defined below), the Employee will not,
except as specifically provided below, anywhere in any county of any state
within the geographic boundaries of the Company’s operations, which, for the
purposes of any event occurring prior to the Date of Termination, shall mean the
Company’s operations as existing as of the date of such event and, for the
purpose of any event occurring on or after the Date of Termination, shall mean
the Company’s operations as existing on the Date of Termination (the “Restricted
Territory”), directly or indirectly, acting individually or as the owner,
shareholder, partner or management employee of any entity: (a) engage in the
operation of a solid waste collection, transporting or disposal business,
transfer facility, recycling facility, materials recovery facility or solid
waste landfill; or (b) enter the employ as a manager of, or render any personal
services to or for the benefit of, or assist in or facilitate the solicitation
of customers for, or receive remuneration in the form of management salary,
commissions or otherwise from, any business engaged in such activities in such
counties; or (c) receive or purchase a financial interest in, make a loan to, or
make a gift in support of, any such business in any capacity, including without
limitation, as a sole proprietor, partner, shareholder, officer, director,
principal agent or trustee; provided, however, that the Employee may own,
directly or indirectly, solely as an investment, securities of any business
traded on any national securities exchange or quoted on any NASDAQ market,
provided the Employee is not a controlling person of, or a member of a group
which controls, such business and further provided that the Employee does not,
in the aggregate, directly or indirectly, own Two Percent (2%) or more of any
class of securities of such business. The term “Restricted Period” shall mean
the period commencing on the Effective Date and ending on the first anniversary
of the Date of Termination.

11.2 After termination of this Agreement by the Company or the Employee pursuant
to Section 7 or 8 or termination of this Agreement upon a Change in Control
pursuant to Section 10, the Employee shall not: (a) solicit any residential or
commercial customer of the Company to whom the Company provides service pursuant
to a franchise agreement with a public entity in the Restricted Territory; or
(b) solicit any residential or commercial customer of the Company to enter into
a solid waste collection account relationship with a competitor of the Company
in the Restricted Territory; or (c) solicit any such public entity to enter into
a franchise agreement with any such competitor, or (d) solicit any officer,
employee or contractor of the Company to enter into an employment or contractor
agreement with a competitor of the Company or otherwise interfere in any such
relationship; or (e) solicit on behalf of a competitor of the Company any
prospective customer of the Company in the Restricted Territory that the
Employee called on or was involved in soliciting on behalf of the Company during
the Term, in each case until the first anniversary of the Date of Termination.

 

   EMPLOYMENT AGREEMENT: M. BLACK    Page 9



--------------------------------------------------------------------------------

11.3 If the final judgment of a court of competent jurisdiction declares that
any term or provision of this Section 11 is invalid or unenforceable, the
parties agree that the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration or area of
the term or provision, to delete specified words or phrases or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed.

12. Indemnification. As an officer and agent of the Company, the Employee shall
be fully indemnified by the Company to the fullest extent permitted by
applicable law in connection with his employment hereunder.

13. Limitation on Payments. Notwithstanding any other provisions of this
Agreement, in the event that any payment or benefit received or to be received
by the Employee, whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement (all such payments and benefits being hereinafter
referred to as the “Total Payments”), would be subject (in whole or part), to
the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement, the
Total Payments shall be reduced as set forth herein, to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax but only if
(a) the net amount of such Total Payments, as so reduced (and after subtracting
the amount of all federal, state and local income and employment taxes payable
with respect to the foregoing calculated at the maximum marginal income tax rate
for each year in which the foregoing shall be paid to the Employee (based on the
rate in effect for such year as set forth in the Code as in effect at the time
of the first payment of the foregoing) on such reduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments) is greater than or equal to (b) the
net amount of such Total Payments without such reduction (but after subtracting
the amount of all federal, state and local income and employment taxes payable
with respect to the foregoing calculated at the maximum marginal income tax rate
for each year in which the foregoing shall be paid to the Employee (based on the
rate in effect for such year as set forth in the Code as in effect at the time
of the first payment of the foregoing) on such Total Payments and the amount of
Excise Tax to which the Employee would be subject in respect of such unreduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments). The Total Payments shall be reduced by the Company in its reasonable
discretion in the following order: (i) reduction of any cash severance payments
otherwise payable to the Employee that are exempt from

 

   EMPLOYMENT AGREEMENT: M. BLACK    Page 10



--------------------------------------------------------------------------------

Section 409A, (ii) reduction of any other cash payments or benefits otherwise
payable to the Employee that are exempt from Section 409A, but excluding any
payment attributable to the acceleration of vesting or payment with respect to
any equity award that is exempt from Section 409A, (iii) reduction of any other
payments or benefits otherwise payable to the Employee on a pro-rata basis or
such other manner that complies with Section 409A, but excluding any payment
attributable to the acceleration of vesting and payment with respect to any
equity award that is exempt from Section 409A, and (iv) reduction of any
payments attributable to the acceleration of vesting or payment with respect to
any equity award that is exempt from Section 409A. For purposes of determining
whether and the extent to which the Total Payments will be subject to the Excise
Tax, (A) no portion of the Total Payments the receipt or enjoyment of which the
Employee shall have waived at such time and in such manner as not to constitute
a “payment” within the meaning of Section 280G(b) of the Code shall be taken
into account, (B) no portion of the Total Payments shall be taken into account
which, in the opinion of independent counsel, consultants or advisors of
nationally recognized standing (“Independent Advisors”) selected by the Company,
does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of Independent Advisors,
constitutes reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4)(B) of the Code, in excess of the Base Amount (as
defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation, and (C) the value of any non cash benefit or any deferred payment
or benefit included in the Total Payments shall be determined by the Independent
Advisors in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code.

14. Survival of Provisions. The obligations of the Company under Section 12 of
this Agreement, and of the Employee under Sections 5, 6 and 11 of this
Agreement, shall survive both the termination of the Employee’s employment and
this Agreement.

15. No Duty to Mitigate; No Offset. The Employee shall not be required to
mitigate damages or the amount of any payment contemplated by this Agreement,
nor shall any such payment be reduced by any earnings that the Employee may
receive from any other sources or offset against any other payments made to him
or required to be made to him pursuant to this Agreement; provided, however, in
the event that the Employee becomes entitled to or receives any severance,
separation, notice or termination payments on account of his or her employment
or termination of employment with the Company, including, for example, any
payments required to be paid to the Employee under any Federal, State or local
law or pursuant to any agreement (except unemployment benefits payable in
accordance with State or Federal law and payment for any unused but accrued
vacation), his or her severance benefits and payments payable under this
Agreement shall be reduced by the amount of any such payments paid or payable.
Notice and payments in lieu of notice of termination of employment pursuant to
the requirements of the Worker Adjustment and Retraining Notification Act and/or
any similar federal, state or local law (collectively referred to as “WARN
laws”) are subject to this Section. If the Employee is entitled to receive any
payments or benefits from the Company pursuant to WARN laws, then the severance
benefits and payments payable under this Agreement shall be reduced by any and
all such payments made or such benefits provided by the Company to such
employee. If any Employee is entitled to receive notice of termination from the
Company pursuant to WARN laws, then the Severance payable under this Agreement
shall be reduced by an amount equal to the amount of salary paid and health
benefits provided during the notice period provided to the employee by the
Company.

 

   EMPLOYMENT AGREEMENT: M. BLACK    Page 11



--------------------------------------------------------------------------------

16. Assignment; Binding Agreement. The Company may assign this Agreement to any
parent, subsidiary, affiliate or successor of the Company. This Agreement is not
assignable by the Employee and is binding on him and his executors and other
legal representatives. This Agreement shall bind the Company and its successors
and assigns and inure to the benefit of the Employee and his heirs, executors,
administrators, personal representatives, legatees or devisees. The Company
shall assign this Agreement to any entity that acquires its assets or business.

17. Notice. Any written notice under this Agreement shall be personally
delivered to the other party or sent by a nationally recognized overnight
delivery service or by certified or registered mail, return receipt requested
and postage prepaid, to such party at the address set forth in the records of
the Company or to such other address as either party may from time to time
specify by written notice.

18. Entire Agreement; Amendments. This Agreement contains the entire agreement
of the parties relating to the Employee’s employment and supersedes all oral or
written prior discussions, agreements and understandings of every nature between
them, except for that certain Indemnification Agreement, dated on or about the
date hereof, by and between the Company and the Employee, which shall remain in
full force and effect. This Agreement may not be changed except by an agreement
in writing signed by the Company and the Employee.

19. Waiver. The waiver of a breach of any provision of this Agreement shall not
operate as or be construed to be a waiver of any other provision or subsequent
breach of this Agreement.

20. Governing Law and Jurisdictional Agreement. This Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of Texas.
The parties irrevocably and unconditionally submit to the jurisdiction and venue
of any court, federal or state, situated within Harris County, Texas, for the
purpose of any suit, action or other proceeding arising out of, or relating to
or in connection with, this Agreement.

21. Severability. In case any one or more of the provisions contained in this
Agreement is, for any reason, held invalid in any respect, such invalidity shall
not affect the validity of any other provision of this Agreement, and such
provision shall be deemed modified to the extent necessary to make it
enforceable.

 

   EMPLOYMENT AGREEMENT: M. BLACK    Page 12



--------------------------------------------------------------------------------

22. Enforcement. It is agreed that it is impossible to measure fully, in money,
the damage which will accrue to the Company in the event of a breach or
threatened breach of Sections 5, 6, or 11 of this Agreement, and, in any action
or proceeding to enforce the provisions of Sections 5, 6 or 11 hereof, the
Employee waives the claim or defense that the Company has an adequate remedy at
law and will not assert the claim or defense that such a remedy at law exists.
The Company is entitled to injunctive relief to enforce the provisions of such
Sections as well as any and all other remedies available to it at law or in
equity without the posting of any bond. The Employee agrees that if the Employee
breaches any provision of Section 11, the Company may recover as partial damages
all profits realized by the Employee at any time prior to such recovery on the
exercise, grant or issuance of any Option, Restricted Stock, RSU or other equity
incentive and the subsequent sale of any shares of the Company’s Common Stock
obtained through such exercise, grant or issuance, and may also cancel all
outstanding such Options, Restricted Stock, RSUs or other equity incentives.

23. Withholding. All compensation payable to the Employee is subject to all
withholding requirements under applicable law.

24. Counterparts. This Agreement may be executed in one or more facsimile or
original counterparts, each of which shall be deemed an original and both of
which together shall constitute one and the same instrument.

25. Due Authorization. The execution of this Agreement has been duly authorized
by the Company by all necessary corporate action.

[Signatures appear on the following page.]

 

   EMPLOYMENT AGREEMENT: M. BLACK    Page 13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Employment Agreement has been duly executed by or on
behalf of the parties hereto as of the date first above written.

 

EMPLOYEE     WASTE CONNECTIONS, INC. /s/ Matthew Black     By:   /s/ Ronald J.
Mittelstaedt Matthew Black       Ronald J. Mittelstaedt,       Chief Executive
Officer

Address:

 

   EMPLOYMENT AGREEMENT: M. BLACK    Page S-1